In the Court of Criminal
           Appeals of Texas
                           ══════════
                          No. WR-93,572-01
                           ══════════

         EX PARTE JOSE CONCEPCION SIFUENTES,
                               Applicant
   ═══════════════════════════════════════
         On Application for a Writ of Habeas Corpus
   Cause No. W12-00771-H(A) in the Criminal District Court
                   No. 1 of Dallas County
   ═══════════════════════════════════════

      JUDGE YEARY filed a concurring opinion.

      Applicant pled guilty in 2013 to murder and was sentenced to life
imprisonment. He did not appeal his conviction. In January 2022,
Applicant filed an application for writ of habeas corpus in the county of
conviction. In his application, he alleges that he was denied counsel at
crucial stages of the proceedings, and he was denied the right to file a
motion for new trial and/or notice of appeal. TEX. CODE CRIM. PROC. art.
                                                              SIFUENTES – 2




11.07.
         Today, the Court remands this application to the trial court to
further develop the record. I join the Court’s remand order. But I write
separately to address my thoughts concerning the doctrine of laches and
its possible application to this case. See Ex parte Smith, 444 S.W.3d 661
(Tex. Crim. App. 2014) (holding a trial court has the authority to sua
sponte consider the doctrine of laches); Ex parte Bazille, ___ S.W.3d ___,
No. WR-89,851-02, 2022 WL 108348 (Tex. Crim. App. Jan. 12, 2022)
(Yeary, J., concurring).
         The doctrine of laches ought to be considered in a case like this
one. Applicant’s trial occurred in 2013, but this writ application was not
filed until nearly nine years later. The record is also silent regarding
circumstances that may excuse Applicant’s delay, and at least some
explanation for the long delay in filing should be provided.
         Consistent with this Court’s precedent, the trial court may, sua
sponte, give Applicant the opportunity to explain the reasons for the
delay. It may also give the State’s prosecutors and/or former counsel for
Applicant an opportunity to state whether Applicant’s delay has caused
any prejudice to their ability to defend against Applicant’s claims. 1 And
ultimately, the trial court may include findings of fact and conclusions
of law concerning the doctrine of laches in its response to this Court’s
remand order.

         1
          “Our revised approach will permit courts to more broadly consider the
diminished memories of trial participants and the diminished availability of the
State’s evidence, both of which may often be said to occur beyond five years after
a conviction becomes final.” Ex parte Perez, 398 S.W.3d 206, 216 (Tex. Crim.
App. 2013) (citing Ex parte Steptoe, 132 S.W.3d 434, 437–39 (Tex. Crim. App.
2004) (Cochran, J., dissenting)).
                                                     SIFUENTES – 3




    With these additional thoughts, I join the Court’s order.




FILED:                 March 30, 2022
DO NOT PUBLISH